DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-15 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites in lines 10 and 11, the phrase “the first information obtained from the cash settlement apparatus and second information on denominations of coins”.  Since both first and second information include denomination information of money, and could include denominations of coins, it is not clear which set of denomination of coins is being referred to. 

Claim 1 recites the limitations "first information" in line 5, “second information” in line 11 and “change fund” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 2014/0060997 A1) in view of McCormick (US 8,640,945 B1) and further in view of Tabata et al (US 2009/0171498 A1).

Regarding Claim 1, Doi teaches a money handling system (1), as illustrated in figure 1, comprising:
a cash settlement apparatus (11), as illustrated in figure 1, is configured to receive loose coins from outside of the cash settlement apparatus, recognize denominations of the received loose coins and a number of the received loose coins, as mentioned at paragraph 8, i.e., “[u]pon start of store hours, a clerk is generally required to load a change fund and the like to the cash settlement apparatus” and as mentioned at paragraph 143, i.e., “[b]efore store hours a clerk should load each cash settlement apparatus 11 with a change fund”, and as illustrated in figure 11, i.e,. noting step S10, “put cash into depositing unit 110 of cash settlement apparatus 11” and step S20, “recognize denomination, fitness, authenticity and so on of cash, and count amount of recognized cash”, store/hold therein the received loose coins for each denomination, i.e, the change fund as discussed in paragraph 8, for example, and as illustrated at figure 11, noting step 30, i.e., “store cash by denomination into corresponding storing unit 150”, and as mentioned at paragraph 75, dispense the stored loose coins to outside of the cash settlement apparatus (11), via coin settlement apparatus (13) at dispensing unit (120b), as illustrated in figure 5b, noting also paragraph 49, which mentions that the checkout counter (10) and cash settlement apparatus (11), which includes coin settlement apparatus (13), “dispenses change to the customer”, last sentence, and as mentioned at paragraph 75, which mentions the coin dispensing unit (120b), and manage an inventory information on denominations of the stored loose coins and the number of the stored loose coins for each denomination as an inventory amount of the loose coins stored in the apparatus, i.e., via cash settlement apparatus memory (170), and as mentioned at paragraph 65, i.e., “[t]he memory 170 also stores information (a denomination, an amount and so on) of cash stored in the storing unit (150) and the cash transport cassette 30” and “the memory 170 may store, by denomination, an amount of cash having been recognized by the recognition unit 140”, which are all considered to be “inventory information” and “inventory amounts of the loose coins stored in the apparatus”: and
a money management apparatus (20, 21, 25, 26), as illustrated in figure 1, being communicatively connected, noting the controller (290), as illustrated in figure 7 and as mentioned at paragraph 88, i.e., step S130, “transmit loading information to cash settlement apparatus 11 and cash management apparatus 25”, to the cash settlement apparatus (11) via a network, as mentioned at paragraph 51, i.e., “[t]he cash management apparatus 25 is communicably connected to the cash settlement apparatuses 11, and the cash accounting apparatus 21 through a LAN (Local Area Network) or the like”, and configured to acquire the inventory information from the cash settlement apparatus (11), as mentioned at paragraph 135, i.e., “[t]he cash settlement apparatus 11 transmits the deposit information and the change information stored in the memory 170, together with ID information thereof, to the cash management apparatus 25 (S70)”, and a change information on denominations of coins and a number of the coins of each denomination and a number of the coins for each denomination to be stored as a change fund in the cash settlement apparatus before business of the store starts, as mentioned at and to dispense loose coins and banknotes, for replenishing the cash settlement apparatus (11),
wherein the money management apparatus (20, 21, 25, 26), further includes a controller (290) configured to determine, for each denomination, a breakdown of the number of the loose coins, i.e., via loose money feeding unit (201, 210b), and the number of the banknotes, i.e., via dispensing unit (220, 211b), to be dispensed from the money management apparatus (20, 21, 25, 26), based on the inventory information and the change information.
Regarding Claim 1, Doi does not expressly teach 
wherein the money management apparatus further includes a controller configured to determine, for each denomination, a breakdown of the number of the loose coins and the number of coin rolls to be dispensed from the money management apparatus, based on the inventory information and the change information, and 
the money management apparatus dispenses the determined number of the loose coins and the determined number of coin rolls for each denomination for replenishing the cash settlement apparatus, based on the breakdown determined by the controller.
Regarding Claim 1, McCormick teaches
wherein the money management apparatus (100), as illustrated in figure 1, and as mentioned at col. 6, lines 16-col. 7, line 3, further includes a controller, i.e, processor (102), configured to determine, for each denomination, a breakdown of the number of the loose coins and the number of coin rolls to be dispensed from the money management apparatus, based on the inventory information and the change information, as mentioned at col. 6, lines 26-60, as mentioned as follows.
Main functions of the apparatus 100 may include one or more of the following: 
(1) interacting with one or more users, for example, by authenticating a user, distinguishing the users' authority levels and/or roles, prompting the user with cash-handling instructions, enforcing workflow management and/or security measures; 
(2) allowing for double sign in on same activity, for purposes of loss prevention and verification; 
(3) receiving deposit of cash items (e.g., rolled and loose coins, and/or banknotes) by allowing a user to simply tip a till drawer 12 (or a coin bag or cash cassette), or placing rolled coin delivery or dollar bills, directly into the apparatus 100; 
(4) automatically sorting and counting cash items collected, including both rolled coins and loose coins, even banknotes; 
(5) recording the counted cash amount and passing the information to a cash management software program; 
(6) determining or receiving from a cash management software program a calculated dispense amount, which in some 
(7) dispensing rolled coins or a mixture of rolled and loose coins according to the calculated dispense amount either directly in to a till or till cup or other device for filling the same; 
(8) communicating with external software and/or interfacing with third-party systems, for example, to schedule coin/notes delivery or pickup; 
(9) interacting with third-party users (e.g., coin/notes delivery personnel from a bank or armored car service) to receive delivery or facilitate pickup of coin/notes and reconcile with orders; 
(10) exchanging banknotes by dispensing rolled coins or a mixture of rolled and loose coins; 
(11) counting in coins and/or notes from a third party (e.g., armored car), securely storing them, and reconciling against a corresponding order, delivery request, or Service Level Agreement; and 
(12) adding the volumes or values of rolled coin and loose coin together in order to provide a cash position or calculate the need for a pickup and/or change order., 
Emphasis provided.
Note that function 6 may be considered “determining the breakdown…based on the inventory information and the change information”.
Regarding Claim 1, McCormick further teaches 
the money management apparatus (100) dispenses the determined number of the loose coins and the determined number of coin rolls for each denomination for replenishing the cash settlement apparatus, based on the breakdown determined by the controller, i.e., processor (102), noting function 7, as mentioned 
McCormick also teaches coin rolls, for replenishing the cash settlement apparatus, as mentioned at abstract, for example, i.e., “a predetermined or calculated amount/composition of rolled coins may be dispensed based on a count of loose coins”, each of the coin rolls being formed by wrapping a predetermined number of loose coins for each denomination, as mentioned at col. 6, line 61-col. 7, line 33, noting con roller (108) and coin roll unwrapper (109) which effectuates use creation and use of coin rolls in the money handling system of McCormick.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the money management apparatus further includes a controller configured to determine, for each denomination, a breakdown of the number of the loose coins and the number of coin rolls to be dispensed from the money management apparatus, based on the inventory information and the change information, and 
the money management apparatus dispenses the determined number of the loose coins and the determined number of coin rolls for each denomination for replenishing the cash settlement apparatus, based on the breakdown determined by the controller, as taught by McCormick, in Doi’s money handling system for the purpose of providing first and second money in common forms of cash as is typically used in commerce, and for the purpose of accounting for and reconciling inventory of cash for use in Doi’s settlement devices at each point of sale cash registers.

Regarding Claim 7, Doi teaches wherein the money handling system includes a plurality of cash settlement apparatuses (11), and
the money management apparatus (20, 21, 25, 26), receives information inputted to identify a cash settlement apparatus (11) to be replenished with the second money, identifies the cash settlement apparatus to be replenished with the second money among the plurality of cash settlement apparatuses based on the received information, and determines, for each denomination, breakdown of the number of the loose coins and the number of the coin rolls of the second money to be dispensed for replenishing the identified cash settlement apparatus (11), as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above.
Regarding Claim 8, Doi teaches wherein the money management apparatus (20, 21, 25, 26) determines, for each denomination, the breakdown of the number of the loose coins and the number of the coin rolls of the second money to be dispensed for replenishing the cash settlement apparatus (11) such that a quantity of the second money does not exceed a shortfall quantity of money derived by subtracting the quantity of the first money being stored in the cash settlement apparatus (11) from the quantity of the change fund, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above. 
Regarding Claim 9, Doi teaches wherein the money management apparatus (20, 21, 25, 26) determines the breakdown of the loose coins and the coins included in the coin rolls such that a total quantity of the loose coins and the coin rolls is the same as the determined quantity of the second money to be dispensed for replenishing the cash settlement apparatus (11), as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above. 
Regarding Claim 10, Doi teaches wherein the money management apparatus (20, 21, 25, 26) determines a maximum number of coin rolls such that the number of coins included in the maximum number of coin rolls does not exceed the determined quantity of the second money to be dispensed for replenishing the cash settlement apparatus (11), and dispenses the determined maximum number of coin rolls, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above. 
Regarding Claim 11, Doi teaches wherein when the number of coins included in the determined maximum number of coin rolls is less than the determined quantity of the second money to be dispensed for replenishing the cash settlement apparatus (11), the money management apparatus (20, 21, 25, 26) dispenses a shortfall number of coins in a form of loose coins, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above. 
Regarding Claim 12, Doi teaches, wherein when the number of coins included in the determined maximum number of coin rolls is less than the determined quantity of the second money to be dispensed for replenishing the cash settlement apparatus (11), the money management apparatus (20, 21, 25, 26) dispenses a spare coin roll, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above. 
Regarding Claim 14, Doi teaches, wherein the money management apparatus (20, 21, 25, 26) further includes an operation unit, i.e., operation display unit (295), as illustrated in figures 6 and 7, to specify a breakdown of the number of the loose coins and the number of the coin rolls to be dispensed for replenishing the cash settlement apparatus (11), as mentioned at paragraphs 86 and 87, noting particularly paragraph 144, which states in the second sentence, “[t]he cash settlement apparatus 11 to be loaded with cash (e.g., change fund) and the denomination of cash to be loaded are displayed on the operation display unit 295 of the cash accounting apparatus”.  Paragraph 144 then goes on to state “[t]hus a clerk can recognize the cash settlement apparatus 11 to be loaded with cash and the denominations of cash to be loaded”.
Regarding Claim 15, Doi teaches, wherein the money management apparatus (20, 21, 25, 26) compares the determined quantity of the second money to be dispensed for replenishing the cash settlement apparatus and a total quantity of money derived by summing the number of the loose coins and the number of the coin rolls specified via the operation unit, and performs a predetermined processing, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above. 
Regarding Claim 18, Doi teaches, wherein the cash settlement apparatus (11) is configured to include a change dispenser (120a, 120b) configured to calculate a quantity of change money, i.e., change sum (S50) as mentioned at paragraph 133, for example, and dispense the change money, as mentioned at paragraph 134.
Regarding Claim 19, Doi teaches, wherein the cash settlement apparatus (11) is configured to further include:
a drawer used to store and dispense money, as mentioned at paragraphs 14, 26 and 87; and
a point of sales register configured to manage a quantity of money being stored in the drawer, as mentioned at paragraphs 113 and 114.
Regarding Claim 20, Doi teaches, wherein the money management apparatus (20, 21, 25, 26) is configured to acquire information on a quantity of money being stored in the change dispenser and a quantity of money being stored in the drawer, as mentioned at paragraphs 137-144, via a network, as mentioned at paragraph 51.
wherein the breakdown indicates the number of the loose coins and the number of the coin rolls for each denomination, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above. 
Regarding Claim 22, see rejection of Claims 1 and 21, above.
Regarding Claim 23, see rejection of Claim 1, noting that it would have been obvious as a matter of design choice to have provided first, second or third settings with any particular mix of loose coins, spare coins, or other categories of cash based on the requirements and needs of users.
Regarding Claim 24, McCormick does not expressly teach further comprising an operation unit configured to manually specify a breakdown of the number of loose coins and the number of coin rolls for replenishing the cash settlement apparatus,wherein, in the first setting, the second setting and the third setting, when a user specifies the breakdown by using the operation unit, the money management apparatus is configured to dispense loose coins and/or coin rolls based on the specified breakdown
Regarding Claim 24, McCormick teaches further comprising an operation unit (14) configured to manually specify a breakdown of the number of loose coins and the number of coin rolls for replenishing the cash settlement apparatus,wherein, in the first setting, the second setting and the third setting, when a user specifies the breakdown by using the operation unit, the money management apparatus is configured to dispense loose coins and/or coin rolls based on the specified breakdown, as mentioned at col. 10, lines 6-10, noting that a float or start fund may be specified by the user as to breakdown by denomination.
Regarding Claim 24, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an operation unit configured to manually specify a breakdown of the number of loose coins and the number of coin rolls for replenishing the cash settlement apparatus,wherein, in the first setting, the second setting and the third setting, when a user specifies the breakdown by using the operation unit, the money management apparatus is configured to dispense loose coins and/or coin rolls based on the specified breakdown, as taught by McCormick, in Doi’s money management apparatus, for the purpose of providing a change order more flexibly based upon user demand for each denomination and form of cash.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 2014/0060997 A1) in view of McCormick (US 8,640,945 B1) and further in view of Folk et al (US 2010/0082443 A1).

Regarding Claim 13, Doi teaches the system as described above.
Regarding Claim 13, note again that Doi teaches creating change funds in the form of coins and banknotes, which represent different forms of money.

Regarding Claim 13, Doi does not expressly teach wherein the money management apparatus has setting information set for the cash settlement apparatus, the setting information indicating whether the loose coins or the coin rolls are prioritized, and determines, based on the setting information, whether the loose coins or the coin rolls are prioritized to dispense the determined quantity of the second money for replenishing the cash settlement apparatus.
Regarding Claim 13, Folk teaches wherein the money management apparatus  (102, 104, 106, 200, 402, 610, 700, 1403) as illustrated in figures 1, 2, 4, 6. 7 and 14, has setting information, i.e, recommended cash usage levels, as illustrated at figure 12a and as mentioned at paragraphs 69-72, set for the cash settlement apparatus (1405, 1407, 1409, 1411), as illustrated in figure 14, the setting information indicating whether the loose coins or the coin rolls are prioritized, i.e., as indicated at step (501) of figure 5, for example, and determines, based on the setting information, whether the loose coins or the coin rolls are prioritized to dispense the determined quantity of the second money for replenishing the cash settlement apparatus (1405, 1407, 1409, 1411).  
Note the prediction module (720) at figure 7, for example.  Note also that paragraph 43 mentions the term “shortage” is defined in part in terms of a threshold for each denomination.  Therefore, if a threshold is larger or smaller in amount combined with the rate of usage for a particular denomination, will dictate a priority of 
[0044] If, in step 505, a cash recycler 200 determines that there is not a current shortage of bills or coins, then the cash recycler may determine, in step 510, whether there is a predicted shortage of bills or coins of one or more denominations. For example, after determining the number of bills or coins the recycler currently holds, the recycler may determine that there is a predicted shortage of twenty-dollar bills based on a forecast of currency needs. The prediction or forecast may be made based on an analysis of historical usage data, user specified requirements, carrier schedules, sales, seasonal fluctuations, storage limitations and the like as discussed in further detail below. In one example, historical usage data may include a rate at which the quantity of bills and/or coins of each denomination changes. This rate may be a daily rate, weekly rate, annual rate, or the like. In another example, the historical usage data may include a plurality of rates, and each rate may be recalculated on a different time scale. Forecasting is described in further detail below. 

See also paragraph 79, which discusses “automatically generating a change order if one or more denominations of currency or coin are below a certain threshold or a transport request if denominations are exceeding another threshold.”
Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a historical prediction module and algorithm which operates on setting information indicating whether the loose coins or the coin rolls are prioritized, and determines, based on the setting information, whether the loose coins or the coin rolls are prioritized to dispense the determined quantity of the second money for replenishing the cash settlement apparatus, as taught by Folk, in Doi’s money management apparatus, for .  
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 7-15 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Tabata ‘498 is cited as teaching dispensing coin rolls for replenishment of a point of sale settlement device, as mentioned at abstract, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

June 19, 2021